Title: From Benjamin Franklin to John Adams, 10 September 1783
From: Franklin, Benjamin
To: Adams, John


          
            Sir,
            Passy, Sept. 10. 1783.
          
          I have received a Letter from a very respectable Person in America, containing the following Words, Viz “It is confidently reported, propagated, and believed by some among us, that the Court
            of France was at bottom against our obtaining the Fishery and Territory in that great
            Extent in which both are secured to us by the Treaty; that our Minister at that Court
            favoured, or did not oppose this Design against us; and that it was entirely owing to
            the Firmness, Sagacity & Disinterestedness of Mr. Adams, with whom Mr. Jay united,
            that we have obtained those important Advantages.”—
          It is not my Purpose to dispute any Share of the Honour of that Treaty which the
            Friends of my Colleagues may be dispos’d to give them; but having now spent Fifty Years
            of my Life in public Offices and Trusts, and having still one Ambition left, that of
            carrying the Character of Fidelity at least, to the Grave with me, I cannot allow that I
            was behind any of them in Zeal and Faithfulness. I therefore think that I ought not to
            suffer an Accusation, which falls little short of Treason to my Country, to pass without
            Notice, when the Means of effectual Vindication are at hand. You, Sir, was a Witness of
            my Conduct in that affair. To you and my other Colleagues I appeal, by sending to each a
            similar Letter with this, and I have no
            doubt of your Readiness to do a Brother Commissioner Justice, by Certificates that will
            entirely destroy the Effect of that Accusation. I have the honour to be, with much
            Esteem, Sir, Your most obedient & most humble Servant.
          
            B. Franklin
            His Excelly. J. Adams Esqe.
          
         
          Endorsed: Dr Franklin 10 Sept. 1783
            concerning a Letter he recd from America.
        